Citation Nr: 1234403	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  04-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1968 to November 1978.  He also had additional service in the Air National Guard, the Air Force Reserve, and the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 RO rating decision.  The case was remanded in March 2007, and in September 2009, the Veteran testified at a Travel Board hearing at the RO, before the undersigned.  

In January 2010, the Board, again remanded this issue for further development.  The case has since been returned to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran currently suffers from PTSD that is medically attributed to a stressor he experienced during his active service.  

2.  The Veteran's current acquired psychiatric disorder (major depressive disorder) was not present during service or for many years thereafter, and was not caused by any disease or injury in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2003; a rating decision in September 2003; a statement of the case in June 2004; correspondence in December 2006, March 2007, April 2007, May 2007, and in January 2009; and a supplemental statement of the case in March 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of individual notice letters to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.   

In addition, all relevant, identified, and available evidence has been obtained, and the Veteran has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to this claim.  

The Board also notes that the appellant has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying the appellant's contentions in regard to his claim, and sought to identify any pertinent evidence not currently associated with the claim.  The appellant's representative also asked questions of the appellant during the hearing to flesh out his contentions, and the appellant volunteered his treatment history.  Further, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Further, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304.  

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his periods of service, including stressors that occurred during his 1968 to 1978 period of service.  In this regard, the Veteran's service personnel records fail to show he was awarded any decorations evidencing combat, nor do they reflect service in Vietnam.  They show that during this period he worked in maintenance, and served in Thailand.  During this period he also served at K.I. Sawyer Air Force Base in Michigan, where he was a member of the base Honors Team, which would reasonably include acting as a member of a funeral detail.  

Service treatment records do not contain any entries reflecting the presence of any psychiatric problems.  The earliest record of any such problem is dated in June/July 1999 when the Veteran was seen for depressive symptoms that were related to his reduced activity made necessary by a recent illness.  (He had been active[an avid outdoorsman] and his recent illness had limited his activities.)  At the time, the Veteran reported that he felt depressed on two earlier occasions.  The first was at the time of the 1990/1991 Gulf War, (although he did not serve there), and the second was during the period of his wife's treatment for ovarian cancer, from which she died.  (From the context, this appears to have been in approximately 1992).  The diagnostic impression was to rule out an adjustment disorder versus recurrent major depressive disorder.  

Treatment records dated thereafter reflect various psychiatric diagnoses including major depressive disorder, anxiety disorder and PTSD.  As to the psychiatric diagnoses other than PTSD, they plainly began many years after the Veteran's 10 years of active service (1968 to 1978), and the Veteran has not credibly contended he has had chronic symptoms of these problems beginning during his period of active service, and thereafter.  [The Veteran has inconsistently reported the time of onset of his various psychiatric symptoms, and as such, any undocumented account of the presence of such symptoms is not considered credible.]  In most cases (with PTSD being an exception) it is competent, credible evidence of the presence of the claimed disability in service (or the disease or injury to which it is credibly and competently linked) which is a key to establishing entitlement to service connection compensation benefits.  As the basic controlling statute relates, compensation is paid for "disability resulting from personal injury suffered or disease contracted in line of duty...in the active military [service]"(emphasis added).  38 U.S.C.A. § 1110.  Similarly, the regulations provide that service connection means "that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces (emphasis added)."  38 C.F.R. § 3.303.  With this record showing the onset of psychiatric disability post service, and no cognizable in-service disease or injury to which it could relate, the evidence does not provide a basis for establishing service connection for psychiatric disability diagnosed as other than PTSD, as incurred during that 1968 - 1978 period of active duty.  

Likewise, there is no indication that these non-PTSD psychiatric diagnoses were incurred or increased in severity during any specific period of active duty for training, and as they are diseases rather than injuries, any period of inactive duty training could not provide a basis for an award of service connection.  Accordingly, an award of service connection for a non-PTSD psychiatric diagnosis is not warranted in this case.  

As to the PTSD diagnosis, in its 2010 Remand, the Board requested an examination and opinion as to whether the Veteran's psychiatric picture includes PTSD.  This was because of the varying psychiatric diagnoses the Veteran appeared to have, and indications that the PTSD diagnosis was considered to stem, at least in part, from Vietnam experiences, which the service record did not support as actually having occurred.  This requested examination was completed in March 2010.  Its report shows that the examiner discussed the Veteran's medical history in detail and discussed the Veteran's claimed stressors.  As to stressors, the Veteran reported that he was deployed to Thailand for thirteen months from approximately 1973 to 1974, and that his duties included loading bombs onto B-52s.  He reported that he was shot at when he was off the base on two occasions.  He stated that when he was coming out of a movie theatre in Thailand, he walked into a gunfight between the Thai military and the Vietcong.  He reported that one of the bullets went through his hair.  He also reported that on another occasion when he was in a bar in Thailand, Vietcong started shooting machine guns and let off several rounds.  The Veteran further stated that there were two aircraft crashes when he was stationed at K. I. Sawyer Air Force Base in Michigan.  He maintained that for one of the crashes, he had to go search the crash site with others and that he had to pick up remains.  The Veteran also indicated that he had to perform funeral services for the soldiers who were killed in the two aircraft crashes.  He stated that he was part of the honor guard and that he had to fold flags and do the gun salutes.  

The impression was a major depressive disorder, recurrent, primarily secondary to general medical conditions, and a personality disorder, not otherwise specified, with narcissistic features.  As to a summary and conclusions, the examiner reported that the Veteran did describe several experiences that he perceived as having been very distressing during his time in the military.  The examiner noted that the Veteran's response to the events in Thailand were that he was simply scared, and he did not describe intense fear, helplessness, or horror to warrant criteria A of DSM-IV being fully met.  The examiner indicated that where the Veteran described being involved in picking up remains of bodies after a crash of an aircraft, the Veteran's response was not sufficient to meet criteria A for a diagnosis of PTSD.  The same for the Veteran's duties as an honor guard at funeral detail during active duty.  This, appeared as an afterthought to the other events the Veteran discussed.  In any event, the examiner stated that participation as a flag bearer and performing a gun salute at funerals would not involve a criteria A event.  The examiner reported that the Veteran described his emotional reaction as being sad at those events, as opposed to having intense fear, helplessness, or horror, and that, as a result, it did not meet criteria A.  

The examiner indicated that despite criteria A not being fully met, further symptoms were assessed to determine if the subthreshold variation of PTSD was present.  The examiner stated that the Veteran denied that he had current symptoms of re-experiencing and reported that he had unwanted memories in the past.  It was noted that the Veteran reported that his unwanted memories only occurred every couple of months and that they did not cause stress or disruption.  The examiner maintained that the Veteran's report, as to unwanted memories, was in great contrast to what he reported in his statement with his claim, as well as in the mental health records.  The examiner indicated that in the Veteran's self-reported statement with his claim for PTSD, he reported that he had suffered from nightmares on and off since 1991 about Vietnam, but that during his examination, he indicated that he began having nightmares during his time in the service and that they actually stopped in the 1990s.  The examiner noted that the Veteran repeatedly referred to having nightmares about his time in Vietnam, but he never served any time in Vietnam.  

The examiner reported that in regard to criteria C, there was not significant avoidance of internal or external stimuli relating to service.  It was noted that the Veteran endorsed diminished interest, as well as detachment from others, but this was not related to his service.  The examiner stated that in regard to hyperarousal symptoms, the Veteran did report sleep disturbances, but that they were more related to health issues.  

The examiner reported that there was a question with regard to the credibility and reliability of the Veteran's self report as evidenced by his response on psychological testing which suggested a very significant and high level of symptom exaggeration.  It was noted that such could also be a result of an inconsistent approach that the Veteran took to testing, or having a tendency to endorse items in a true direction.  The examiner further indicated that there were some discrepancies in regard to the course of the mental health symptoms that were related to the Veteran's period of service.  The examiner stated that in the Veteran's treatment records, as well as in his statement with his claim, the Veteran seemed to report that his symptoms began in the early 1990s when the Gulf War began and further increased after 9/11.  The examiner indicated that in the Veteran's testimony before the Board, he reported that he was functioning adequately, that he did not have mental health symptoms until the early 1990s, and that his nightmares about Vietnam began at that time.  The examiner noted, however, that at the time of the examination, the Veteran stated that his symptoms were present after his time in Thailand and after an aircraft crash in Michigan, but that they began to dissipate in the mid 1990s when he began to seek mental health treatment.  The examiner maintained that throughout the examination, the Veteran consistently referenced his many physical health issues as being a focus, and the primary focus, of his mental health treatment related to symptoms associated with depression secondary to medical conditions.  

The examiner concluded the Veteran did not have PTSD.  The examiner also indicated that it was also not at least as likely as not that the Veteran's depression was related to duties in the honor guard at funeral detail during active duty, but was more so related to his physical health complaints and issues.  It was noted that the Veteran reported that his depression primarily would come and go during times of worsened physical health.  The examiner indicated that the Veteran was also diagnosed with a personality disorder, not otherwise specified, with narcissistic features.  The examiner remarked that it was more likely that the underlying maladaptive personality characteristics caused the Veteran's self-reported mental health symptoms to be maintained, and, at times, exacerbated.  

The Board considers this March 2010 report to be the most probative evidence regarding the question of whether the Veteran has PTSD that was incurred in service.  It narrates a detailed history, is fully articulated, and provides a reasoned analysis for its conclusion.  Those other records that included a diagnosis of PTSD fail to explain the specific in-service stressor on which it could be based, or otherwise explain the bases for the conclusion that PTSD was an appropriate diagnosis.  With the most probative evidence reflecting the Veteran does not have PTSD, it may not be concluded the criteria to establish service connection for PTSD has been presented.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


